In an action for a judgment declaring, inter alia, that the entirety of a certain parcel of real estate is located within the Town of New Windsor, and that no part of it is located within the Town of Cornwall, the plaintiff appeals (1) from a judgment of the Supreme Court, Orange County (Owen, J.), dated May 12, 1992, entered upon a decision dated March 30, 1992, which, inter alia, declared that approximately 8.2 acres of the plaintiff’s property is located within the Town of Cornwall, and (2) as limited by its brief, from so much of an order of the same court dated *586September 30,1992, as denied the branch of their motion which was, in effect, for reargument of the decision dated March 30, 1992.
Ordered that the appeal from the order is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent Town of Cornwall is awarded one bill of costs.
The plaintiff argues that its property is entirely to the north of the line which divides the Town of New Windsor from the Town of Cornwall and therefore is located entirely in New Windsor. The plaintiff relies on the presumptive validity of New York City Aqueduct maps filed in 1908 and 1959, as well as other evidence. We have examined the record and conclude that the defendants overcame the presumption of accuracy afforded to the ancient documents produced by the plaintiff (see, CPLR 4522; see also, Matter of Kings Estates Ltd. Partnership v Town of Chester, 162 AD2d 802). Bracken, J. P., Copertino, Krausman and Florio, JJ., concur.